PER CURIAM.
This cause having been submitted to the Court on petition for writ of certiorari upon the transcript of record and briefs to review the decision of the District Court of Appeal, First District, in said cause dated 17 September 1963, 156 So.2d 571, and the Court having carefully examined the record and briefs in said cause and finding the jurisdictional conflict has not been made to appear, it is, thereupon,
Ordered that said petition be and the same is hereby denied.
It is so ordered.
*885DREW, C. J., and THOMAS, THORNAL, O’CONNELL and CALDWELL, JJ., concur.
ROBERTS, J., dissents with opinion.
HOBSON (Ret.), J., dissents and concurs with ROBERTS, J.